DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-8 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being obvious over Swanson et al. (Swanson; US Pub. No. 2017/0262802 A1) in view of Schreiber et al. (Schreiber; US Patent No. 10,059,255).
Regarding claim 1, Swanson discloses a reserved vehicle control method of a reserved vehicle control device 102 capable of communicating with a terminal device 106 that a user possesses and a plurality of vehicles (rental vehicles), and controlling a reserved vehicle reserved by the user from the plural vehicles through the terminal device 106 in accordance with an operation performed on the terminal device (see Fig. 1), the method comprising:
acquiring positional information of the terminal device 106 (para. [0014]);
acquiring positional information of the reserved vehicle (para. [0031]):
outputting, to the terminal device 106, allowing information indicating that an operation on a light-emitting device mounted on the reserved vehicle is allowed (indication of a selection to actuate a sensory feature at the pickup unit 104), in accordance with the positional information of the terminal device, the positional information of the reserved vehicle, and a location at which the user is to get in the reserved vehicle.  See Fig. 7 and paras. [0068]-[0073].
Swanson does not explicitly teach that the allowing information is output to the terminal device to allow the user to turn on the light-emitting device by performing an operation on the terminal device. 
Schreiber, however, teaches allowing information to be output to a terminal device to allow a user to turn on light-emitting device by performing an operation on the terminal device (determining that a pick-up vehicle is less than a threshold distance from a pick-up location or user’s mobile device based on their respective locations, see e.g. col. 9, lines 36-46, and allowing information to be output to the user’s mobile device to turn one or more light-emitting devices by performing an input operation on the user’s mobile device; see e.g. col. 10, lines 6-18). Therefore, it would have been obvious for a server to activate vehicle recognition system on the vehicle 110 and the mobile device 100, respectively as suggested by Schreiber following interactive control i.e. opening of app and inputting authentication information etc. (see e.g. FIG. 4 of Schreiber). 
Swanson and Schreiber are in a same or a similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improving user experience by reducing difficulty of recognizing a vehicle as suggested by Schreiber (see e.g. col. 9, lines 13-18). 
Regarding claim 2, Swanson discloses a reserved vehicle control device comprising a control unit 102 capable of communicating with a terminal device106  that a user possesses and a plurality of vehicles (rental vehicles), and controlling a reserved vehicle reserved by the user from the plural vehicles through the terminal device 106 in accordance with an operation performed on the terminal device (Fig. 1), wherein the control unit is configured to:
acquiring positional information of the terminal device 106 (para. [0014]);
acquiring positional information of the reserved vehicle (para. [0031]):
outputting, to the terminal device 106, allowing information indicating that an operation on a light-emitting device mounted on the reserved vehicle is allowed (indication of a selection to actuate a sensory feature at the pickup unit 104), in accordance with the positional information of the terminal device, the positional information of the reserved vehicle, and a location at which the user is to get in the reserved vehicle.  See Fig. 7 and paras. [0068]-[0073]. 
Swanson does not explicitly teach that the allowing information is output to the terminal device to allow the user to turn on the light-emitting device by performing an operation on the terminal device. 
Schreiber, however, teaches allowing information to be output to a terminal device to allow a user to turn on light-emitting device by performing an operation on the terminal device (determining that a pick-up vehicle is less than a threshold distance from a pick-up location or user’s mobile device based on their respective locations, see e.g. col. 9, lines 36-46, and allowing information to be output to the user’s mobile device to turn one or more light-emitting devices by performing an input operation on the user’s mobile device; see e.g. col. 10, lines 6-18). Therefore, it would have been obvious for a server to activate vehicle recognition system on the vehicle 110 and the mobile device 100, respectively as suggested by Schreiber following interactive control i.e. opening of app and inputting authentication information etc. (see e.g. FIG. 4 of Schreiber). 
Swanson and Schreiber are in a same or a similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improving user experience by reducing difficulty of recognizing a vehicle as suggested by Schreiber (see e.g. col. 9, lines 13-18). 
Regarding claim 3, Swanson discloses a reserved vehicle control system comprising a terminal device 106 that a user possesses, a plurality of vehicles 104, and a computer 102 capable of communicating with the terminal device 106 and the plural vehicles 104, the system being configured to control a reserved vehicle reserved by the user from the plural vehicles 104 through the terminal device 106 in accordance with an operation performed on the terminal device, wherein the computer 102 is configured to:
acquiring positional information of the terminal device 106 (para. [0014]);
acquiring positional information of the reserved vehicle 104 (para. [0031]):
outputting, to the terminal device 106, allowing information indicating that an operation on a light-emitting device mounted on the reserved vehicle is allowed (indication of a selection to actuate a sensory feature at the pickup unit 104), in accordance with the positional information of the terminal device, the positional information of the reserved vehicle, and a location at which the user is to get in the reserved vehicle.  See Fig. 7 and paras. [0068]-[0073].  
Swanson does not explicitly teach that the allowing information is output to the terminal device to allow the user to turn on the light-emitting device by performing an operation on the terminal device. 
Schreiber, however, teaches allowing information to be output to a terminal device to allow a user to turn on light-emitting device by performing an operation on the terminal device (determining that a pick-up vehicle is less than a threshold distance from a pick-up location or user’s mobile device based on their respective locations, see e.g. col. 9, lines 36-46, and allowing information to be output to the user’s mobile device to turn one or more light-emitting devices by performing an input operation on the user’s mobile device; see e.g. col. 10, lines 6-18). Therefore, it would have been obvious for a server to activate vehicle recognition system on the vehicle 110 and the mobile device 100, respectively as suggested by Schreiber following interactive control i.e. opening of app and inputting authentication information etc. (see e.g. FIG. 4 of Schreiber). 
Swanson and Schreiber are in a same or a similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improving user experience by reducing difficulty of recognizing a vehicle as suggested by Schreiber (see e.g. col. 9, lines 13-18). 

Regarding claim 4, Swanson and Schreiber disclose the claim subject matter of claim 3, wherein the computer 102 in Swanson controls light emission of the light-emitting device in accordance with the operation performed on the terminal device having received the allowing information.  See Fig. 7 and paras. [0068]-[0073] in particular para. [0071].

	Regarding claim 5, Swanson and Schreiber disclose the claim subject matter of claim 3, wherein the computer 102 is configured to output the allowing information to the terminal device 106 when it is determined that the terminal device and the reserved vehicle is present within a predetermined range around location at which the user is to get in the reserved vehicle.  See Fig. 7 and paras. [0068]-[0073] in particular para. [0069]. 

Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive since the arguments do not apply to currently pending rejections. Regardless, the Applicant’s argument regarding the previously cited reference(s) are addressed. 
Applicant argues regarding claim 1 that Swanson is silent with respect to a user responding to the indication information to actuate a light-emitting device required by the claimed limitation. Limitation (II) states that the output pf the allowing information recited in the limitation (I) allows the user/terminal to active a light-emitting device and activation of the light-emitting device must be performed with a terminal device subsequent and responsive to the allowing information. Applicant further cites paragraph [0073] of Swanson to emphasize the argument that Swanson does not describe any communication between user terminal and the service provider subsequent to the service provider receiving the indication of a selection of the interactive control as required by limitation (II). Accordingly, Swanson cannot disclose that allowing information allows a user to turn on a light emitting device by performing an operation on a terminal device, as the service provider pf Swanson receive the indication of a selection of the interactive control after a user selects a command to actuate a sensory function, and does not communicate with the terminal device during this time. 
Examiner, however, respectfully disagrees with Applicant’s argument. Examiner respectfully submits that the claimed subject matter is a “method” claim, wherein “any order of performing process steps is prima facie obvious in the absence of new or unexpected results” as suggested by MPEP 2144.04, section IV, part C. Nonetheless, the disclosed system/method of Schreiber teaches a communication between a terminal device and server subsequent to the server receiving indication of interactive control i.e. smartphone app opening, user authentication for controlling one or more functions of vehicle (see e.g. FIG. 4). The server communicates with the mobile device even subsequent to the initial indication of the interactive control as discussed in analysis of merits of claim 1 (see e.g. col. 10, lines 6-18). 
Arguments regarding claims 2-5 do not materially add to the preceding arguments.  
Therefore, it is respectfully submitted that claims 1-5 remain unpatentable in light of the cited prior art and are rejected as such. 

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688